DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 1/14/2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Publication No. 2017/0305488 A1 (“US ‘488”) in view of U.S. P.G. Publication No. 2016/0152302 A1 (“US ‘302”).


US ‘488 discloses:
Regarding claim 1:
An operating device for a human powered vehicle (¶ [0001], “bicycle operating device”), comprising: 
a base member (12 in Fig. 1; 13 in Fig. 16) configured to be attached to the human powered vehicle (via clamp 18); 
an operating member (14) configured to be pivotally coupled to the base member about a pivot axis (¶ [0070]); 
an electrical switch (34); a controller (48A) configured to generate an operation signal in response to an operation of the electrical switch (¶ [0099]; ; 
an electric generator (56B) configured to generate electric power in response to the operation of the electrical switch; and 
a power storage (56A) configured to store the electric power generated by the electric generator, the electrical switch and the electric generator being provided on a first location (see generator 52B mounted onto lever 16 in Fig. 13), the power storage being provided on a second location (see battery 56A mounted to lever 14 in Fig. 13; see battery mounted to the base member 12 in Fig. 16), the second location being different from the first location (see battery 56A mounted to lever 14 rather than in housing 38A which houses the generator 56B in Fig. 13; see battery mounted to the base member 12 rather than in housing 38A which houses the generator 56B in Fig. 16), the second location being defined in the base member (see battery 56A mounted to the base member 12 in Fig. 16).
However, US ‘488 does not expressly disclose an entirety of the power storage being provided below the pivot axis in a mounting state where the operating device is mounted to a handlebar of the human powered vehicle.
US ‘302 teaches an entirety of a power storage (BT11; Fig. 11) being provided below a pivot axis (A1) in a mounting state where an operating device (22) is mounted to a handlebar (B2) of a human 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 so that the power storage being provided below the pivot axis in a mounting state where the operating device is mounted to a handlebar of the human powered vehicle, as taught by US ‘302, as a known technique for arranging the power storage within the base member that uses a known hydraulic unit (HU1) arrangement.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘302 and US ‘488 are drawn to analogous/similar structures i.e. wireless “brifters,” and would therefore recognize that modifying US ‘308 in view of the known technique taught in US ‘488 as described supra would, with reasonable predictability, result in US ‘488 having a pivot axis for a hydraulic unit, like that of axis A1 for hydraulic unit HU1 in US ‘302, and the power storage 56A being arranged to be entirely below said pivot axis, like that of power storage BT11 in Fig. 11 of US ‘302.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the power storage to be entirely below the pivot axis as a matter of design choice because it has been held that the particular placement of claim elements was held to be unpatentable where doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); see MPEP § 2144.04(VI)(C).  Here, nowhere in the original disclosure does it provide a basis that providing the power storage entirely below the pivot axis of the operating member would affect the operation of the device in a manner differently than if it 
US ‘488 as modified above further teaches the following:
Regarding claim 2:
The operating device according to claim 1, wherein the power storage is provided on the second location such that at least part of the power storage is not covered by the base member (battery 56A is covered by cover 13B rather than base member 13A in Fig. 16).
Regarding claim 3:
The operating device according to claim 1, further comprising: a communicator (48C) configured to wirelessly transmit the operation signal generated by the controller (¶ [0109]).
Regarding claim 4:
The operating device according to claim 1, further comprising: a housing (38A in Fig. 13, 16) accommodating at least the electrical switch and the electric generator, wherein the power storage is provided outside the housing (see battery 56A mounted to lever 14 rather than in housing 38A which houses the generator 56B in Fig. 13; see battery mounted to the base member 12 rather than in housing 38A which houses the generator 56B in Fig. 16).
Regarding claim 5:
The operating device according to claim 1, further comprising: an electric wiring (249; Fig. 13) electrically connecting the power storage to the electric generator.
Regarding claim 6:
The operating device according to claim 1, further comprising: a rectifier (56C) electrically arranged between the electric generator and the power storage (¶ [0115]).
Regarding claim 12:
The operating device according to claim 1, wherein the second location is defined on the surface of the base member (see the battery disposed within recessed portion in base member 13A in Fig. 16), the 
Regarding claim 13:
The operating device according to claim 12, wherein the outer surface of the base member has a non-holding surface (see recess having surfaces partially enclosing the battery 56A in Fig. 16) on which the power storage is provided (¶ [0145]-[0146]).
Regarding claim 14:
The operating device according to claim 13, wherein the outer surface of the base member has a load applied surface (12C) to which a user applies a load (¶ [0081], “grip portion 12C), and a first distance between the operating member and the non-holding surface is shorter than a second distance between the operating member and the load applied surface (the distance between the distal end of the lever 14 and portion 251, which is disposed within the non-holding surface, is shorter than the distance between the distal end of the lever 14 and portion 12C as illustrated in Fig. 15; MPEP § 2125).
Regarding claim 15:
The operating device according to claim 13, wherein the power storage has an attachment surface extending along the non-holding surface (element 251 has surfaces that extending vertically and horizontally along surfaces of the recess of body 13A illustrated in Fig. 16).
Regarding claim 16:
The operating device according to claim 1, further comprising: a braking mechanism configured to actuate a brake device of the human powered vehicle in response to an operation of the operating member (¶ [0080], “brake operating member 14”).
Regarding claim 17:
The operating device according to claim 1, further comprising: a hydraulic unit (460) configured to generate a hydraulic pressure in response to the operation of the operating member (¶ [0150]),

Regarding claim 18:
The operating device according to claim 1, further comprising: an additional member (16) movable with respect to the at least one of the base member and the operating member (¶ [0087]), wherein the first location is defined in the additional member (see generator 52B mounted onto lever 16 in Fig. 13).
Regarding claim 19:
The operating device according to claim 18, wherein the additional member is an additional operating member configured to be movably coupled to the operating member (¶ [0087]).
Regarding claim 20:
The operating device according to claim 1, wherein the operation signal is a signal for operating a shifting device to change a gear ratio of the human powered vehicle (¶ [0100]).
Regarding claim 21:
The operating device according to claim 1, wherein the power storage is provided on a surface of the base member (see battery 56A being provided i.e. mounted to an internal surface at 339A by way of element 251).

Response to Arguments
Applicant’s amendments to the claims filed 1/14/2021 have been fully considered and have required a new grounds of rejection is made in view of US ‘488 and US ‘302, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656